Citation Nr: 0701408	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  04-12 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for liver disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for disability due to 
bilateral ear infections.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of April 2003 and March 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.

The Board notes that although the veteran requested a Board 
hearing at the RO in his September 2005 substantive appeal, 
he withdrew this request in August 2006.

The issue of entitlement to service connection for tinnitus 
is addressed in the remand that follows the order section of 
this decision.


FINDINGS OF FACT

1.  A liver disorder was not present in service or until 
years thereafter, and the veteran's current liver disorder is 
not etiologically related to service.  

2.  The veteran has no current disability due to infections 
of either ear.


CONCLUSIONS OF LAW

1.  Liver disability was not incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

2.  The veteran has no current disability resulting from any 
ear infections incurred in or aggravated by active duty.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

In the present case, the veteran was provided with the notice 
required by the VCAA, by letters mailed in March and December 
2003, prior to the adjudication of the claims.  Although the 
letters did not specifically inform the veteran that he 
should submit any pertinent evidence in his possession, they 
did inform him of the evidence that would be pertinent and 
that he should submit such evidence or provide the 
originating agency with the information and any authorization 
necessary for the originating agency to obtain the evidence 
on his behalf.  Therefore, the Board believes that he was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.  The veteran was also provided 
notice concerning the disability-rating and effective-date 
elements of the claims by letter mailed in September 2006.  

The record also reflects that the RO has undertaken all 
indicated development to obtain the veteran's service medical 
records and post-service treatment records.  The veteran 
alleges that he was treated for a left ear infection in 
service and also at the VA Medical Center in Philadelphia in 
1970.  He also alleges that he received private treatment for 
ear infections in the 1980's.  The service medical records 
associated with the claims folder do not document such 
treatment.  In addition, the available records from the VA 
Medical Center do not include any records of treatment in the 
1970's, and none of the private health care providers who 
were requested to provide records has provided records 
pertaining to treatment in the 1980's.  There is no 
indication that further efforts to obtain additional records 
would be successful.  Moreover, as will be explained in more 
detail below, this claim is being denied because of the 
absence of medical evidence of a current disability.  There 
is no reasonable possibility that records pertaining to 
treatment of the veteran in the 1970's and 1980's would 
substantiate this claim.  

The Board acknowledges that the veteran has not been afforded 
a VA examination in response to his claims.  The VCAA and the 
pertinent implementing regulation provide, generally, that an 
examination or opinion is necessary if the evidence of record 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability, establishes that he suffered an injury or disease 
in service, and indicates that the claimed disability or 
symptoms may be associated with the established injury or 
disease in service, or with another service-connected 
disability, but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 38 
C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. 
App. 370 (2002).

With respect to the claim for service connection for chronic 
liver disease, although the veteran has a current diagnosis 
of hepatitis C, the record does not contain competent 
evidence of an in-service injury or disease or evidence of an 
association between his current diagnosed disability and an 
injury or disease in service.  With regard to the claim for 
service connection for disability due to bilateral ear 
infection, the medical evidence currently of record documents 
numerous examinations of the veteran's ears in recent years 
and is sufficient to decide the claim.  

Accordingly, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service, but direct service connection may not be 
granted for disability resulting from drug abuse.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); §§ 3.301, 3.303 (2006).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after discharge from service, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (table).

Where a veteran served for at least 90 days during a period 
of war and manifests cirrhosis of the liver to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

38 U.S.C.A. § 1116(a) (West 2002) provides presumptive 
service connection on the basis of herbicide exposure for 
specified diseases manifested to a degree of 10 percent 
within a specified period in a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  It also provides presumptive service 
connection on the basis of herbicide exposure for each 
additional disease that the Secretary determines in 
regulations prescribed under this section warrants a 
presumption of service-connection by reason of having a 
positive association with exposure to an herbicide agent, and 
that becomes manifest within the period (if any) prescribed 
in such regulations in a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. § 
1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  38 
U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. § 
1116(b)(3).

Hepatitis C is not among the diseases specified in 38 
U.S.C.A. § 1116(a).  In addition, the Secretary has not 
determined, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the 
occurrence of hepatitis C in humans.  See 38 C.F.R. § 
3.309(e).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

Liver Disability

In August 2002, the veteran submitted a statement in which he 
claims that he has a current diagnosis of chronic liver 
disease, which is a result of exposure to Agent Orange in 
service.  The veteran also indicated in his statement that he 
had undergone an ultrasound which showed evidence of an 
enlarged liver.

The service medical records are negative for evidence of 
liver disease, and there is no post-service medical evidence 
of any liver disorder until October 2000, when VA outpatient 
treatment records from the VA Medical Center in Philadelphia, 
Pennsylvania show that the veteran tested positive for 
hepatitis C.  When he was seen for follow up in December 
2001, his identified risk factors for hepatitis C were noted 
to include drug abuse.  Agent orange exposure was not 
identified as a risk factor for hepatitis C.  Although VA 
records also show that the veteran underwent an ultrasound in 
May 2002 which disclosed that his liver was enlarged, neither 
the ultrasound report nor any other medical evidence of 
record suggests that the veteran's liver disability is 
etiologically related to Agent Orange exposure in service or 
is otherwise etiologically related to service.  Moreover, as 
noted above, hepatitis C is not a disease subject to 
presumptive service connection on the basis of Agent Orange 
exposure.    

The evidence of a nexus between the veteran's current liver 
disability and his military service is limited to the 
veteran's own statements.  This is not competent evidence of 
the alleged nexus since the veteran does not have the medical 
expertise to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the veteran's claim and service 
connection for liver disability is not in order.

Bilateral Ear Infections

The service medical records do not document any ear 
infection.  They do show that the veteran's ears were found 
to be normal on the examination for separation in July 1969.  
The post-service medical evidence shows that the veteran 
complained of an earache in March 1995 but was only diagnosed 
with pharyngitis at that time, and also shows that he was 
found to have left otitis media in November 1998.  Although 
the medical evidence of record shows that the veteran's ears 
have been examined on multiple occasions since November 1998, 
none of those examinations disclosed an ear infection or any 
disability associated with such an infection.  Although the 
Board has also considered the veteran's statements to the 
effect that he developed a chronic bilateral ear infection in 
service, the medical evidence establishes that he did not.

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the veteran's claim and service 
connection is not in order.


ORDER

Service connection for liver disability is denied.


Service connection for disability resulting from bilateral 
ear infections is denied.


REMAND

The veteran served as a field artillery repairman and 
contends that he developed ringing in his ears in service and 
that it has continued since then.  Although the veteran's 
report of chronic tinnitus since service is noted in recent 
VA outpatient records, the medical evidence of record does 
not show that tinnitus has been diagnosed.  In light of the 
veteran's contentions and the circumstances of his service, 
the Board has determined that he should be afforded a VA 
examination to determine the etiology of any currently 
present tinnitus. 

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any currently present 
tinnitus.  The claims folders must be 
made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.  

A diagnosis of tinnitus should be 
confirmed or ruled out.  If tinnitus is 
diagnosed, the examiner should provide an 
opinion as to whether there is a 50 
percent or better probability that the 
disorder is etiologically related to the 
veteran's military service.  The 
rationale for the opinion expressed must 
also be provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
a supplemental statement of the case 
should be issued, and the appellant and 
his representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


